COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


FRANK S. MULLIN, III
                                               MEMORANDUM OPINION *
v.   Record No. 2731-95-4                          PER CURIAM
                                                  JULY 9, 1996
SHIRLEY N. MULLIN


               FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                        Jack B. Stevens, Judge

           (Laurence J. Tracy, on brief), for appellant.
           (Marcia M. Maddox; Heather A. Cooper, on
           brief), for appellee.



     Frank S. Mullin, III, (husband) appeals the decision of the

circuit court denying his motion to reduce spousal support paid

to Shirley N. Mullin (wife).    On appeal, husband contends that

(1) the trial court abused its discretion in failing to find that

there was a material change in circumstances warranting a

reduction in spousal support; (2) the trial court erred or abused

its discretion in failing to consider the factors listed in Code

§ 20-107.1; and (3) the trial court abused its discretion in

awarding attorney's fees to wife.    Upon reviewing the record and

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the decision of the

trial court.    Rule 5A:27.



     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                          Material Change

     "The moving party in a petition for modification of support

is required to prove both a material change in circumstances and

that this change warrants a modification of support."

Schoenwetter v. Schoenwetter, 8 Va. App. 601, 605, 383 S.E.2d 28,

30 (1989).   See Code § 20-109.   This "material change" must have

occurred subsequent to the most recent judicial review of the

award.   See Hiner v. Hadeed, 15 Va. App. 575, 577, 425 S.E.2d
811, 812 (1993).   On appeal, we construe the evidence in the

light most favorable to wife as the prevailing party, granting

her all inferences fairly deducible therefrom.     See McGuire v.

McGuire, 10 Va. App. 248, 250, 391 S.E.2d 344, 346 (1990).      "We

will not disturb the trial court's decision where it is based on

an ore tenus hearing, unless it is 'plainly wrong or without

evidence in the record to support it.'"     Furr v. Furr, 13 Va.

App. 479, 481, 413 S.E.2d 72, 73 (1992) (citation omitted).

     Husband contends that there had been a material change in

circumstances following the court's last review of spousal

support on January 27, 1994.   Husband further contends the trial

court erred when it found no material change for spousal support

purposes after finding grounds to increase his child support.

The evidence proved that both husband and wife earned more at the

time of the hearing than they did in January 1994.    The parents'

increased income requires either a recomputation of child support

or a written finding rebutting the application of the guidelines.



                                  2
Code § 20-108.2.     The parties' increased income supports the

trial judge's decision to increase child support payments.        Code

§ 20-108.2.    However, under the Virginia statute, a trial court's

findings concerning child support are distinct from its spousal

support determinations.

        Proof that both parties experienced an increase in income

does not necessarily warrant a finding that spousal support

should be decreased.    Wife testified that she was earning $20,000

per year at the time of the January 1994 hearing.      Wife had been

terminated from that employment and had trouble finding new

employment.    She was currently earning approximately $29,000 per

year.    She has a serious health condition that was not currently

covered by insurance.    Since the last hearing, wife had moved

from her mother's home and had purchased a townhouse closer to

her new job.    Her expenses had substantially increased.
        Husband testified that he took a new position with increased

income, but which had no retirement benefits and higher medical

insurance costs.    The court found husband's current monthly

income to be $5,948.    His average monthly income for 1993 was

$5,187.    Husband testified that he had about $3,000 in expenses

for dental work that he needed.

        On this evidence the trial court found that husband had not

demonstrated a material change in circumstances justifying a

modification of spousal support.       Significantly, both parties had

increased earnings since that hearing.      Wife's expenses for




                                   3
housing and related costs had also increased.       Considering all of

these factors, we cannot say the trial court's decision was

plainly wrong or without evidence to support it.

                            Statutory Factors

     Husband contends, without specification, that the

           trial court failed to consider the factors

           set out in Code § 20-107.1 when reaching its

           determination.    The record demonstrates that

           the court considered the financial

           information presented by the parties.       See

           Hollowell v. Hollowell, 6 Va. App. 417, 419,

           369 S.E.2d 451, 452-53 (1988).       Husband has

           not indicated which additional statutory

           factors the trial court failed to consider.

           Although the appellant argues that the trial

           court did not consider all of the statutory

           factors, his brief fails to identify which

           factors were not considered and how they

           would have affected the trial court's

           determination.    Since this argument was not

           fully developed in the appellant's brief, we

           need not address this question.

Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239

(1992).   Therefore, we find no error in the trial judge's

determination.



                                    4
                          Attorney's Fees

     An award of attorney's fees is a matter submitted to the

sound discretion of the trial court and is reviewable on appeal

only for an abuse of discretion.       Graves v. Graves, 4 Va. App.
326, 333, 357 S.E.2d 554, 558 (1987).      The key to a proper award

of counsel fees is reasonableness under all the circumstances.

McGinnis v. McGinnis, 1 Va. App. 272, 277, 338 S.E.2d 159, 162

(1985).   Husband earned substantially more than wife.     Wife

incurred over $4,500 in fees and costs associated with the trial

court proceedings.   Based on the number of issues involved and

the respective abilities of the parties to pay, we cannot say

that the award was unreasonable or that the trial judge abused

his discretion in awarding wife $2,500 in attorney's fees.
                       Motion for Sanctions

     Wife has filed a motion for sanctions seeking an award of

attorney's fees. In the trial court, husband filed a motion to

reduce spousal support based upon wife's full-time employment.

Husband admitted that he did not know wife's income at the time

he filed the motion.   The trial court awarded wife a portion of

her attorney's fees arising from husband's unsuccessful motion.

Husband's failure to demonstrate a material change in

circumstances justifying a reduction in spousal support does not

warrant sanctions under Rule 11.       Therefore, wife's motion for

sanctions is denied.

     Accordingly, the decision of the circuit court is summarily



                                   5
affirmed.

                Affirmed.




            6